Citation Nr: 0916721	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-28 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to the service-connected 
right knee disability.  

2.  Entitlement to service connection for fracture of the 
distal fibula, proximal fibula, and tibula (claimed as left 
ankle).

3.  Entitlement to compensation under 38 U.S.C. § 1151 for 
deep vein thrombosis.

4.  Entitlement to an increased rating for residuals, ulnar 
collateral ligament strain, right thumb (dominant extremity), 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to December 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2005 and June 2006 rating decisions by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that a January 2008 Report of Contact 
indicates that the Veteran wished to cancel his local 
hearing; and that he is only appealing issues 1, 2, and 3 
(with all other issues being withdrawn).  However, at his 
December 2008 Board hearing, he provided testimony regarding 
all four issues.  In the absence of a written withdrawal of 
the fourth issue, the Board finds that it is still properly 
on appeal.  

The Board notes that the Veteran also appealed the issue of 
entitlement to service connection for depression and mental 
anguish.  The RO issued a June 2008 rating decision in which 
it granted service connection for a mood disorder (claimed as 
depression and mental anguish).  As the grant of service 
connection constitutes a complete grant of the claim, the 
issue is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Back; distal fibula, proximal fibula, and tibula (hereinafter 
"left ankle")
At the Veteran's December 2008 Board hearing, he testified 
that his doctors have told him that his left ankle disability 
and his low back disability are secondary to his service 
connected right knee disability.  The Veteran also stated 
that he has submitted these medical opinions and that they 
are in the record.  However, it does not appear that such 
opinions are in the claims file.  Moreover, the RO has not 
discussed these alleged opinions in the rating decisions, 
statements of the case, or supplemental statements of the 
case.  As such, it would appear that there are pertinent 
medical opinions that have not been incorporated into the 
claims file.  The Board finds that the Veteran should be 
given another opportunity to submit these opinions and any 
other pertinent evidence.  

Right thumb
The Veteran's most recent VA examination of the right thumb 
is dated April 2006.  At the Veteran's Board hearing, he 
claimed that his right thumb has gotten worse, especially 
when he went through vocational rehabilitation.  The records 
in the claims file include a vocational rehabilitation 
examination report dated September 2006.  The examination did 
not include an examination of the thumb; but it appears that 
the vocational rehabilitation occurred after his most recent 
VA examination. 

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  Since it appears that the Veteran has not undergone 
a VA examination since his disability worsened in vocational 
rehabilitation, the Board finds that a new examination is 
warranted for the purpose of determining the severity of the 
Veteran's right thumb disability.  

Thrombosis
The Veteran contends that he was admitted to a VA Medical 
Center for treatment for diverticulitis.  An IV was placed in 
his right arm.  He contends that he complained (for days) 
that the IV was causing pain and a burning sensation.  
Ultimately he claims that he developed cellulitis and 
phlebitis and it "went septic."  He contends that four 
blood clots were discovered; and they were moving towards his 
chest area.  He stated that since being discharged, he has 
lost strength in his arm and been diagnosed with deep vein 
thrombosis (for which he is taking blood thinners).  As a 
result, he claims that he has a permanent disability that 
needs to be regularly checked.  He then stated that "it 
probably won't come back, but they are currently checking."  

The Board finds that it is unclear whether or not the Veteran 
suffers from a permanent disability; and if so, there is no 
medical opinion regarding whether it was proximately caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA or by an event 
not reasonably foreseeable.

The Board finds that a VA examination and opinion are needed 
for the purpose of determining the nature and extent of the 
Veteran's deep vein thrombosis and to determine if the 
disability was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA or by an event not reasonably 
foreseeable.

Lastly, the Board also notes that during the pendency of this 
appeal, on January 30, 2008, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
case of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), which 
outlined the notice requirements for an increased-
compensation claim under 38 U.S.C.A. § 5103(a).  Since the 
Board is remanding this case for other matters, it is 
reasonable for the RO to give additional VCAA notice to 
comply with Vazquez.  



The case is hereby REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice with respect to the increased 
rating claim that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life; (2) at least general notice 
of any specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life; (3) 
notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  Any VA vocational rehabilitation 
file/records should be obtained and 
associated with the claims file. 

3.  The Veteran should be asked to submit 
(or re-submit as the case may be) the 
medical opinions referenced at his 
December 2008 Board hearing, in which 
doctors allegedly opined that his low 
back and left ankle disabilities are 
secondary to his service connected right 
knee disability.  He should also once 
again be asked to submit any additional 
evidence that is pertinent to his claims.  
Appropriate assistance should be afforded 
the Veteran to obtain records from any 
medical care provider(s) he identifies. 

4.  The Veteran should be scheduled for a 
VA examination of the right thumb.  The 
claims file should be made available to 
the examiner for review.  Any special 
tests deemed medically advisable should 
be conducted.  Range of motion testing 
should be conducted, and if possible, the 
examiner should report (in degrees) the 
point in range of motion testing where 
motion is limited by pain.  If possible, 
the examiner should also offer an opinion 
as to the degree of additional functional 
loss (if any) due to weakness, fatigue, 
and incoordination.  

5.  The Veteran should be afforded an 
examination by an appropriate VA 
physician for the purpose of determining 
whether the Veteran currently is 
diagnosed with deep vein thrombosis and, 
if so, if such is etiologically related 
to treatment at a VA medical facility.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination. After 
examination of the Veteran and review of 
the claims file, the examiner is to 
express an opinion as to:

a) Does the Veteran currently have deep 
vein thrombosis?

b) Is it at least as like as not (a 50 
percent probability or greater) that the 
Veteran incurred deep vein thrombosis as 
a result of VA treatment?  In answering 
this question, please specifically 
address the treatment records.

c) If deep vein thrombosis did result 
from VA treatment, the examiner should 
offer an opinion as to whether the 
proximate cause was the result of either 
(i) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA facility care or medical treatment 
or (ii) an event not reasonably 
foreseeable.  A complete rationale for 
the opinion expressed should be provided.

6.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the claims remain denied, 
then the RO should furnish the Veteran 
and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




